Per Curiam.

. The annual sums to be paid by the defendant, were themselves in the nature of interest upon the principal sum secured by the bond. The bond was a continuation of the original debt, and the annual sums are not to be viewed in the light of annuities. Interest upon them, therefore, cannot be allowed, for that would be in effect to allow interest upon arrears of interest.
The statute of limitations does not apply to this case, neither is there any foundation for a presumption of payment. The plaintiffs were not bound to procure a partition of the estate; but by the very terms of the condition of the bond, the defendant himself was to furnish them with “ a clear and perfect title.”
The verdict of the jury, modified as to interest in the manner specified, must therefore be confirmed.

Judgment for the plaintiffs.

[D. S. Jones, Att’y for the plffs. E. Anthon, Att’y for the deft.]